EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Atty. Alyson J. DiLena on May 4, 2022.

The application has been amended as follows: 
	2.1. In claim 1:
                     a) line 8, “other” before “anionic” has been deleted
                     b) line 18, “0.05” has been replaced with --0.077-- and “1.0” has been replaced 
with --0.153--
(support is found in Table 4, by calculation, see page 5 of Applicant’s Remarks dated January 31, 2022)
                     c) line 21, the phrase --comprise an encapsulated fragrance and--
has been added after “particles”
(support is found in original claim 6)
                     d) after line 22, the following phrase has been added:
                     --wherein the surfactant system is free of alcohol ethoxy sulfate;--
(support is found in original claim 5).
	        e) line 23, the phrase “equaling to or” has been deleted.
	2.2.  Claims 6, 19 and 21 have been cancelled. 
	2.3.  Claims 13-18 and 20 have been rejoined.
	2.4. In claim 13:
                     a) lines 1-2, the phrase “stable, structured and opacified detergent laundry detergent product having a yield point” has been replaced with --fluid-gel detergent composition according to claim 1--
                     b) line 4, the phrase “a surfactant system, a fatty acid or a” has been replaced with
--the surfactant system, the fatty acid or the--
                     c) line 5, “addictive” before “ingredient” has been replaced with --additive--
	        d) line 6, “a” before “magnesium” has been replaced with --the--
                     e) lines 7-19 have been deleted
                     f) line 20, “a” before “magnesium” has been replaced with --the--
                     g) lines 21-23, the phrase --, wherein the a magnesium cation component is present . . . based on a total weight of said detergent composition” has been deleted
	        h) after line 23, the following has been added:
                     --C.    mixing the colloidal particles in Step A or Step B;--
                     i) line 24,  “a” before “magnesium” has been replaced with --the--.
	2.5. In claim 14:
                     a) lines 1-2, the phrase “further comprising mixing colloidal particles in Step A or Step B;” has been deleted
                     b) line 3, --the-- has been added before “colloidal”
	        c) line 4, “product” has been replaced with --composition--.
              2.6. In claim 15:
                     a) line 2, “laundry detergent” has been replaced with --composition--
	        b) line 2, --composition-- has been added before “is settled”.
	2.7. In claim 20, line 2, “addictive” has been replaced with --additive--.

Claims 1-4 and 7-12 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 13-18 and 20, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on March 12, 2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
	The claims in their present amended forms have overcome Camire et al. (US 2018/0216034), the closest prior art of record, because Applicant has shown that detergent compositions comprising the recited surfactant system comprising nonionic surfactant comprising an alkoxylated alcohol, anionic surfactant comprising a linear alkylbenzene sulfonate, and which is free of alcohol ethoxy sulfate;  water; fatty acid; colloidal particles comprising an encapsulated fragrance, and a magnesium salt, wherein the magnesium cation is present in an amount of from about 0.077 to about 0.153 weight percent, based on the total weight of the detergent compositions, provide unexpected results with respect to the yield point, i.e., greater than 0.075 Pa,  and also provide a significant reduction or elimination of gravitational separation of the encapsulated fragrance. i.e., separation index of 0.05 or less, as shown in Table 4 when compared to similar compositions where no magnesium salt was present, like those of Camire. It is noted that the salt in Camire is only one of the selections of binding agents in paragraphs [0010]-[0011], and the magnesium cation is only one of the selections of the salt in paragraph [0016]-[0017].  In addition, as Applicant argued, there is no indication in Camire that the inclusion of colloidal particles which comprise encapsulated fragrance would affect the yield point of a detergent composition which can be seen in Composition 4 in Table 2 and Composition 12 in Table 4. As shown in Table 2, Composition 4, a similar composition comprising 0.077 wt% magnesium cation (by calculation) without encapsulated fragrance does not provide the recited yield point, however, when the same amount of magnesium cation was used with encapsulated fragrance  as shown in Composition 12 in Table 4, a yield point of greater than 0.075 Pa was produced. Accordingly, the subject matter, as a whole, would not have been obvious to one of ordinary skill in the detergent art. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LORNA M DOUYON whose telephone number is (571)272-1313. The examiner can normally be reached Mondays-Fridays; 8:00 AM-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on 571-272-2817. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





                                                                                 /LORNA M DOUYON/                                                                                 Primary Examiner, Art Unit 1761